 Case 8:20-cv-00089-DOC-JDE Document 68-1 Filed 05/03/21 Page 1 of 8 Page ID #:754



 1   M. DANTON RICHARDSON (State Bar No. 141709)
     mdantonrichardson@yahoo.com
 2   LEO E. LUNDBERG, JR. (State Bar No. 125951)
 3
     leo.law.55@gmail.com
     LAW OFFICE OF M. DANTON RICHARDSON
 4   131 N. El Molino Ave., Suite 310
     Pasadena, CA 91101
 5   Attorneys for Plaintiff,
 6   LITTLE ORBIT LLC

 7                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 8

 9 LITTLE ORBIT LLC, a California Limited    )   Case No.: 8:20-cv-00089-DOC-JDE
     Liability Company,                      )
10                                           )   Judge:        Hon. David O. Carter
11                 Plaintiff,                )
                                             )   PLAINTIFF LITTLE ORBIT LLC’S
12          vs.                              )   OBJECTIONS TO THE DECLARATION
                                             )   OF ERIC PETERSON IN SUPPORT OF
13
     DESCENDENT STUDIOS INC., a Texas        )   DEFENDANTS’ MOTION TO ENFORCE
14   corporation, and ERIC PETERSON, an      )   THE BINDING SETTLEMENT TERMS
     individual,                             )   SHEET, TO EXTEND THE COURT’S
15                                           )   JURISDICTION AND
16                 Defendants.               )
                                             )
17   ________________________________ ______ )   [FILED UNDER SEAL PURSUANT
                                             )   TO ORDER OF THE COURT DATED
18
     DESCENDENT STUDIOS INC., a Texas        )   APRIL 20, 2021]
19   corporation,                            )
                                             )   Date: May 24, 2021
20                 Counterclaimant,          )   Time: 8:30 a.m.
21                                           )   Courtroom: 9D
            vs.                              )
22                                           )
     LITTLE ORBIT LLC, a California Limited  )   Complaint Filed: 1/16/2020
23
     Liability Company,                      )
24                                           )
                   Counter Defendant.        )
25   ______________________________________ )
26

27

28
                                            1
                                                    OBJECTIONS TO THE DECLARATION OF ERIC
                                                 PETERSON IN SUPPORT OF MOTION TO ENFORCE
                                                          CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 68-1 Filed 05/03/21 Page 2 of 8 Page ID #:755



 1         Plaintiff, LITTLE ORBIT, LLC (“Plaintiff” or “Little Orbit”) hereby objects to the

 2   Declaration of Eric Peterson In Support of Defendants’ Motion To Enforce The Binding
 3
     Settlement Terms Sheet, To Extend The Court’s Jurisdiction And
 4
         , as follows:
 5

 6                   TESTIMONY                                          OBJECTIONS

 7    2. The facts stated in Defendants' Motion to       Hearsay, FRE 802; Improper Opinion, FRE
 8    Enforce the Binding Settlement Terms Sheet         701; Irrelevant, FRE 402; More prejudicial
      are true and correct.                              than probative, FRE 403; Offer of
 9                                                       Compromise, FRE 408; Speculation and
                                                         Conjecture
10

11                                                       The facts set forth in Defendants’ Motion to
                                                         Enforce the Binding Settlement Terms Sheet
12                                                       do not accurately reflect the discussions,
13
                                                         negotiations and understanding of the parties
                                                         leading to the execution of the Binding
14                                                       Settlement Terms Sheet. The Binding
                                                         Settlement Terms Sheet did not encompass
15                                                       the full terms of settlement and issues
16                                                       remained to be determined. Defendants’
                                                         representations of settlement discussions are
17                                                       inaccurate and incomplete. Defendants admit
                                                         the parties never discussed the meaning
18
                                                                            and there was no need to do
19                                                       so as the original agreement accurately
                                                         reflected
20                                                                                         . Defendants’
21                                                       Motion to Enforce does not accurately reflect
                                                         the parties’ understanding. To the extent
22                                                       Defendants disagree as to the meaning
                                                                                               as set
23
                                                         forth in the original Distribution Agreement
24                                                       there was no meeting of the minds and
                                                         therefore no enforceable agreement.
25

26

27

28
                                                     2
                                                            OBJECTIONS TO THE DECLARATION OF ERIC
                                                         PETERSON IN SUPPORT OF MOTION TO ENFORCE
                                                                 CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
Case 8:20-cv-00089-DOC-JDE Document 68-1 Filed 05/03/21 Page 3 of 8 Page ID #:756
 Case 8:20-cv-00089-DOC-JDE Document 68-1 Filed 05/03/21 Page 4 of 8 Page ID #:757



 1                  TESTIMONY                                   OBJECTIONS

 2   discussion at the mediation of              than probative, FRE 403; Offer of
 3   meaning anything other than its plain       Compromise, FRE 408; Lacks foundation.
     language dictionary definition:
 4                     .                         Little Orbit’s understanding was that
                                                                       according to the
 5
                                                 Distributor Agreement previously executed
 6                                               by the parties. There was no discussion or
                                                 agreement regarding altering
 7                                                       from the original Development
 8                                               Agreement. To the extent Defendants contend
                                                 otherwise this establishes there was and is no
 9                                               meeting of the minds.
10
                                                 Mr. Peterson has set forth no basis for
11                                               knowing Little Orbit’s intent. Mr. Peterson’s
                                                 argument that
12

13
                                                                                        is
                                                 simply false and was not anything that was
14                                               ever discussed or agreed to by Plaintiff. In
                                                 fact, under the original Development
15                                               Agreement at issue
16

17

18

19                                               from the original Development Agreement.
                                                 Compare Settlement Terms Sheet and the
20                                               Development Agreement, Scott Declaration,
21                                               Exhibit A, Schedule 1 at page 13.

22                                               During settlement discussions Little Orbit had
                                                 no intent to place itself in a worse
23
                                                 position by way of settlement than it would
24                                               have by enforcing the original agreement. To
                                                 the extent that the settlement would do so,
25                                               which is exactly what Defendants’ are
26                                               arguing for, there was no meeting of the
                                                 minds of the parties and therefore no binding
27                                               compromise agreement.
28
                                             4
                                                    OBJECTIONS TO THE DECLARATION OF ERIC
                                                 PETERSON IN SUPPORT OF MOTION TO ENFORCE
                                                         CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
Case 8:20-cv-00089-DOC-JDE Document 68-1 Filed 05/03/21 Page 5 of 8 Page ID #:758
Case 8:20-cv-00089-DOC-JDE Document 68-1 Filed 05/03/21 Page 6 of 8 Page ID #:759
 Case 8:20-cv-00089-DOC-JDE Document 68-1 Filed 05/03/21 Page 7 of 8 Page ID #:760



 1                 TESTIMONY                                    OBJECTIONS

 2                                              than probative, FRE 403; Offer of
 3                                              Compromise, FRE 408

 4                                              Exhibit C is not
                                                                         forth in the Binding
 5
                                                Terms Sheet but adds
 6                                                      which the parties never agreed, nor
                                                even discussed in many instances. There was
 7                                              never a meeting of the minds sufficient to
 8                                              form a contract or binding, enforceable
                                                agreement.
 9

10
     DATED: May 3, 2021         LAW OFFICE OF M. DANTON RICHARDSON
11

12                              By:   /s/ M. Danton Richardson
13                                           M Danton Richardson

14                                    Attorney for Plaintiff,
                                      Little Orbit LLC
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            7
                                                   OBJECTIONS TO THE DECLARATION OF ERIC
                                                PETERSON IN SUPPORT OF MOTION TO ENFORCE
                                                        CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 68-1 Filed 05/03/21 Page 8 of 8 Page ID #:761



 1                                    CERTIFICATE OF SERVICE

 2   I hereby certify that on this 3rd Day of May 2021, the foregoing PLAINTIFF LITTLE ORBIT
 3
     LLC’S OBJECTIONS TO THE DECLARATION OF ERIC PETERSON IN SUPPORT
     OF DEFENDANTS’ MOTION TO ENFORCE THE BINDING SETTLEMENT TERMS
 4   SHEET, TO EXTEND THE COURT’S JURISDICTION AND
                                             was filed with the Court’s CM/ECF system and was
 5   served on the following counsel of record via email:
 6
           Michael C. Whitticar; VSB No. 32968
 7         NOVA IP Law, PLLC
           7420 Heritage Village Plaza, Suite 101
 8
           Gainesville, VA 20155
 9         Tel: 571-386-2980
           Fax: 855-295-0740
10         Email: mikew@novaiplaw.com
11         Counsel for Defendants

12         NADA I. SHAMONKI (SBN 205359)
           MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
13
           2029 Century Park East, Suite 3100
14         Los Angeles, CA 90067
           Telephone: (310) 586-3200
15         Facsimile: (310) 586-3202
16         Email: nshamonki@mintz.com
           Counsel for Defendants
17

18
                                                            /s/ M. Danton Richardson
19                                                            M. Danton Richardson
20

21

22

23

24

25

26

27

28
                                                    8
                                                           OBJECTIONS TO THE DECLARATION OF ERIC
                                                        PETERSON IN SUPPORT OF MOTION TO ENFORCE
                                                               CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
